UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q x QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-178624 DNA PRECIOUS METALS, INC. (Name of registrant as specified in its charter) Nevada 37-1640902 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9125 rue Pascal Gagnon, Suite 214 Saint Leonard, Quebec Canada H1P 1Z4 (Address of principal executive offices) (Zip Code) (514)852-2111 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Small ReportingCompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 76,100,000shares of Common Stock as ofAugust 7, 2012. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Removed and Reserved 24 Item 5. Other Information. 24 Item 6. Exhibits. 24 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this quarterly report on Form 10-Q contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Generally, the words “believes”, “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements which include, but are not limited to, statements concerning the Company’s expectations regarding its working capital requirements, financing requirements, business prospects, and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. DNA PRECIOUS METALS, INC. (FORMERLY ENTERTAINMENT EDUCATIONAL ARTS, INC.) (AN EXPLORATION STAGE COMPANY) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Financial Statements: Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 4 Consolidated Statements of Operations and Comprehensive Loss For the Six and Three Months Ended June 30, 2012 and 2011 and Period June 2, 2006 (Inception) through June 30, 2012 (unaudited) 5 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) For the Period June 2, 2006 (Inception) through June 30, 2012 (unaudited) 6 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 and Period June 2, 2006 (Inception) through June 30, 2012 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 3 DNA PRECIOUS METALS, INC. (FORMERLY ENTERTAINMENT EDUCATIONAL ARTS, INC.) (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS JUNE 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 IN US$ ASSETS JUNE 30, DECEMBER 31, CURRENT ASSETS (UNAUDITED) Cash $ $ Prepaid expenses Total current assets Fixed assets, net Other Asset Mining rights TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total current liabilities LONG TERM LIABILITIES Promissory note TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized 0 shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized 76,100,000 and 76,100,000 shares issued and outstanding, respectively Additional paid in capital Deficits accumulated during the development stage ) ) Accumulated other comprehensive income (loss) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 DNA PRECIOUS METALS, INC. (FORMERLY ENTERTAINMENT EDUCATIONAL ARTS, INC.) (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 AND FOR THE PERIOD JUNE 2, 206 (INCEPTION) THROUGH JUNE 30, 2012 IN US$ JUNE 2, 2006 SIX MONTHS ENDED THREE MONTHS ENDED (INCEPTION) JUNE 30, JUNE 30, THROUGH JUNE 30, 2012 REVENUE $
